Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 4.4 AMENDED AND RESTATED WARRANT AGREEMENT by and between TRIAN ACQUISITION I CORP. and AMERICAN STOCK TRANSFER & TRUST COMPANY Dated as of January 3, 2008 TABLE OF CONTENTS Page ARTICLE I APPOINTMENT OF WARRANT AGENT 2 ARTICLE II WARRANTS 2 2.1 Form of Warrant 2 2.2 Effect of Countersignature 2 2.3 Registration 2 2.4 Detachability of Warrants 3 2.5 Private Warrants 4 ARTICLE III TERMS AND EXERCISE OF WARRANTS 5 3.1 Warrant Price 5 3.2 Duration of Warrants 5 3.3 Exercise of Warrants 6 3.4 No Cash Settlement 9 ARTICLE IV ADJUSTMENTS 9 4.1 Stock Dividends; Split-Ups 9 4.2 Aggregation of Shares 9 4.3 Adjustments in Warrant Price 9 4.4 Replacement of Securities upon Reorganization, etc 10 4.5 Extraordinary Dividends 10 4.6 Notices of Changes in Warrant 10 4.7 No Fractional Shares 11 4.8 Form of Warrant 11 4.9 Notice of Certain Transactions 11 ARTICLE V TRANSFER AND EXCHANGE OF WARRANTS 12 5.1 Transfer of Warrants 12 5.2 Registration of Transfer 12 5.3 Procedure for Surrender of Warrants 12 5.4 Fractional Warrants 12 5.5 Service Charges 12 5.6 Warrant Execution and Countersignature 12 ARTICLE VI REDEMPTION 13 6.1 Redemption 13 6.2 Date Fixed for, and Notice of, Redemption 13 6.3 Exercise After Notice of Redemption 14 6.4 Outstanding Warrants Only 14 ARTICLE VII OTHER PROVISIONS RELATING TO RIGHTS OF HOLDERS OF WARRANTS 14 7.1 No Rights as Stockholder 14 7.2 Lost, Stolen, Mutilated, or Destroyed Warrants 14 (i) TABLE OF CONTENTS (Continued) Page 7.3 Reservation of Common Stock 14 7.4 Registration of Common Stock 14 ARTICLE VIII CONCERNING THE WARRANT AGENT AND OTHER MATTERS 15 8.1 Payment of Taxes 15 8.2 Resignation, Consolidation, or Merger of Warrant Agent 15 8.3 Fees and Expenses of Warrant Agent 16 8.4 Liability of Warrant Agent 16 8.5 Acceptance of Agency 17 8.6 Waiver 17 ARTICLE IX MISCELLANEOUS PROVISIONS 17 9.1 Successors 17 9.2 Notices 17 9.3 Applicable Law 18 9.4 Persons Having Rights under this Agreement 18 9.5 Examination of the Warrant Agreement 19 9.6 Counterparts 19 9.7 Effect of Headings 19 9.8 Amendments 19 9.9 Severability 19 9.10 Entire Agreement 19 (ii) AMENDED AND RESTATED WARRANT AGREEMENT This AMENDED AND RESTATED WARRANT AGREEMENT (this  Agreement ) is made as of January 3, 2008, by and between Trian Acquisition I Corp., a Delaware corporation (the  Company ), and American Stock Transfer & Trust Company, a New York corporation, as warrant agent (the  Warrant Agent ). WHEREAS, the Company and the Warrant Agent have entered into a Warrant Agreement dated as of November 1, 2007 (the  Original Warrant Agreement ); WHEREAS, in connection with its formation, the Company has issued and sold to Trian Acquisition I, LLC, a Delaware limited liability company (the  Sponsor ), an aggregate of 21,562,500 units (the  Sponsor Units ), each consisting of one share of common stock, par value $0.0001 per share, of the Company ( Common Stock ) and one warrant entitling the holder thereof to purchase one share of Common Stock for $7.50, subject to adjustment (such warrants, the  Initial Sponsor Warrants ), which are governed by the terms of the Original Warrant Agreement; WHEREAS, the parties hereto wish to amend the terms of the Original Warrant Agreement and the Initial Sponsor Warrants to extend the duration of the Exercise Period (as defined therein) and to lower the Warrant Price (as defined therein) from $7.50 per share to $7.00 per share, which amendments may be effected pursuant to Section 9.8 of the Original Warrant Agreement by the parties thereto without requiring the consent of any Registered
